Exhibit 10.29
 
AMENDMENT NUMBER SIX
TO LOAN AGREEMENT


This AMENDMENT NUMBER SIX TO LOAN AGREEMENT (this “Amendment”), dated as of
February 25, 2009, among ATLANTIC AVIATION FBO INC., a Delaware corporation (the
“Borrower”) and the bank or banks and other financial institutions signatories
hereto (the “Lender Parties”), and acknowledged by DEPFA BANK plc as
Administrative Agent (in such capacity, the “Administrative Agent”).


RECITALS


A.           The Borrower, the Lender Parties and the Administrative Agent are
parties to the Loan Agreement dated as of September 27, 2007, by and among the
Borrower, the several banks and other financial institutions from time to time
parties thereto as lenders (the “Lenders”), issuing bank or hedging banks and
the Administrative Agent (as amended, the “Loan Agreement”), pursuant to which
the Lenders have agreed to provide certain loans to the Borrower for the
purposes and upon the terms and conditions set forth therein.
 
B.           The Borrower has requested that the Required Lenders agree to amend
the Loan Agreement as described below.
 
C.           The Lender Parties agree to the requested amendments, subject to
and upon the terms set forth herein.
 
NOW THEREFORE, the parties hereto hereby agree as follows:
 
1.           Definitions and Rules of Interpretation. All capitalized terms used
but not defined in this Amendment shall have the respective meanings specified
in the Loan Agreement. The rules of interpretation set forth in Appendix A to
the Loan Agreement shall apply to this Agreement, mutatis mutandis, as if set
forth herein.
 
2.           Amendments to the Loan Agreement. The Loan Agreement is hereby
amended as follows:
 
2.1           Section 2.2(a) (“Capex Loan Commitments”) is hereby amended by
inserting the following phrase after the words “not exceeding $50,000,000 in the
aggregate”: “or, with respect to the Capex Loans available in the period from
January 1st, 2009 to December 31, 2011, for any particular calendar quarter of
such period, in an amount which, together with all the Capex Loans made during
such period, does not exceed the amount stated in the column entitled
“Cumulative Permitted Capex Draw” of Schedule 2.2(a) hereof for such quarter”.
 
2.2           Section 2.3(a) (“Revolving Loan Commitments”) is hereby amended by
replacing the number $20,000,000 with $18,000,000.
 
2.3           Section 2.9(c) (“Mandatory Prepayments”) is hereby amended by
adding additional clauses (viii) and (ix) to the end thereof:
 

--------------------------------------------------------------------------------


“(viii) Unless otherwise agreed upon by the Borrower and the Administrative
Agent acting at the direction of the Required Lenders, if, on any Calculation
Date, the Leverage Ratio as of such Calculation Date is equal to or greater than
6.0x, all Excess Cash Flow as of such Calculation Date shall be applied promptly
and, in any event, no later than ten (10) Business Days after such Calculation
Date, to prepay the Loans in accordance with clause (vii) above.
 
(ix) Unless otherwise agreed upon by the Borrower and the Administrative Agent
acting at the direction of the Required Lenders, if, on any Calculation Date,
the Leverage Ratio as of such Calculation Date is below 6.0x but is equal to or
greater than 5.5x , 50% of Excess Cash Flow as of such Calculation Date shall be
applied promptly and, in any event, no later than ten (10) Business Days after
such Calculation Date, to prepay the Loans in accordance with clause (vii)
above.”
 
2.4           Section 7.9 (“Transaction with Affiliates”) is hereby amended by
adding the following sentence to the end thereof: “Without limiting the
generality of the foregoing, the Borrower shall not agree to any amendment,
modification, extension, renewal or replacement of the Tax Sharing Agreement,
which agreement and payments thereunder are, for the avoidance of doubt, not
prohibited by this Section 7.9 or subject to Section 9.6, without a prior
written consent of the Administrative Agent, which shall not be unreasonably
withheld or delayed, except for any such amendment, modification, extension,
renewal or replacement which could not be reasonably expected to have (a) a
material adverse affect on the Borrower or (b) an adverse impact on Borrower
that is disproportionate to its impact on other members of the Borrower's US
consolidated tax group.”
 
2.5           Section 7.13 (“Management Fees; MIC Cost Allocations”) is hereby
amended by adding the following: “; it being understood that this Section 7.13
shall not apply to any payments by the Borrower under the Tax Sharing Agreement”
to the end thereof.
 
2.6           Section 9.6 (“Distributions”) is hereby amended by deleting clause
(a)(ii)(E) of such Section and replacing it with “[Reserved]”.
 
2.7           Definition of “EBITDA” in Appendix A is amended in its entirety to
read as follows:
 
““EBITDA” means, for any period, (i) the consolidated Net Income after tax of
the Borrower and its Subsidiaries for such period, (ii) plus the sum of the
following items of the Borrower and its Subsidiaries determined on a
consolidated basis: (a) Interest Expense for such period, (b) depreciation and
amortization for such period, (c) income tax expense for such period,
(d) expenses allocated to the Borrower by MIC, (e) accruals and payments to
employees of the Borrower and its Subsidiaries under any employee phantom stock
ownership plan, (f) all non-recurring costs, fees and expenses relating to
acquisitions or dispositions of FBO businesses or refinancings of Indebtedness
completed by the Borrower or its Subsidiaries, (g) costs incurred in the
integration of acquired FBO Businesses, but only to the extent such costs have
been funded by equity contributions, (h) amounts paid by Supermarine Companies
as management fees to American Airport Corporation, (i) all other extraordinary
or non-recurring non-cash expenses during such period (including losses
resulting from write-off of goodwill or other assets in accordance with
Statement of Financial Accounting Standards No-s 142 and 144), and (k) any non
cash losses due to change in market value of the Hedging Agreements during such
period, in each case to the extent deducted in the determination of Net Income
after tax and in each case as determined in accordance with GAAP; and (iii)
minus the sum of the following items of the Borrower and its Subsidiaries
determined on a consolidated basis: (x) all extraordinary or non-recurring
non-cash income during such period, and (y) any non cash income due to change in
market value of the Hedging Agreements during such period, in each case to the
extent added in the determination of Net Income after tax and in each case as
determined in accordance with GAAP; provided that such items relating to the
Borrower or its Subsidiaries on a consolidated basis for the twelve-month period
preceding the date of determination shall be included or excluded, as
applicable, in such calculation without regard as to whether the Borrower or its
Subsidiaries, as applicable, were Loan Parties or Subsidiaries during such
period.”
 
2

--------------------------------------------------------------------------------


2.8           Definition of “Lock-Up Event” in Appendix A is deleted in its
entirety and replaced with the following:
 
““Lock-up Event” means the failure to satisfy the condition set forth in Section
9.6(a)(ii)(A) as of any Calculation Date.”
 
2.9           Definition of “Maximum Leverage Ratio” in Appendix A is amended by
replacing the table used in such definition with the following:
 
Year
Maximum Leverage Ratio
2007:
8.0x
2008:
7.75x
2009:
8.25x
2010:
8.0x
2011:
7.5x
2012:
6.75x
2013:
6.0x
2014:
5.0x



 
2.10           Definition of “MIC Cost Reimbursement Payment” is hereby amended
by adding “, other than any payments under the Tax Sharing Agreement” to the end
thereof.
 
2.11           Definition of “Operating Costs” is hereby amended by adding the
words “, any payments pursuant to the Tax Sharing Agreement” after “any Taxes”.
 
2.12           New definition is added to Appendix A in the appropriate
alphabetical order, to read as follows:
 
““Tax Sharing Agreement” means (i) the Income Tax Sharing Agreement, dated as of
January 1, 2007, among Macquarie Infrastructure Company LLC and its subsidiaries
identified therein, and (ii) any replacement or extension thereof.”
 
2.13           The table attached hereto as Annex I is hereby added to the Loan
Agreement as new Schedule 2.2(a).
 
2.14           Schedule 2.7(b) is hereby deleted and replaced in its entirety
with the table attached hereto as Annex II.
 
3

--------------------------------------------------------------------------------


(a)           Exhibit E (“Form of Financial Ratio Certification”) is hereby
amended by adding the following new clauses to section 2(e) thereof, to follow
the existing clause (ix), and renumbering of the subsequent clause(s):
 


 
(x)
all other extraordinary or non-recurring non-cash expenses or income during such
period (including losses resulting from write-off of goodwill or other assets in
accordance with Statement of Financial Accounting Standards No-s 142 and 144):
 
 
 
$_________________
(xi)
any non cash losses or income due to change in market value of the Hedging
Agreements during such period:
 
 
$_________________



 
3.           Effectiveness. This Amendment shall become effective upon the
execution and delivery thereof by the Borrower, the Administrative Agent and the
Lender Parties and satisfaction of the following conditions precedent (the
“Effective Date”):
 
3.1           The representations and warranties of the Borrower in Section 5 of
this Amendment shall be true and correct as of the Effective Date, and the
Administrative Agent shall have received a certificate from a Responsible
Officer of the Borrower confirming the same.
 
3.2           The Borrower shall have paid to the Administrative Agent an
amendment fee in the amount of $100,000.
 
3.3           MIC shall have contributed, directly or indirectly, to the
Borrower $50,000,000.00 by depositing such amount directly into the Special
Reserve Account.
 
3.4           The Borrower shall have used the funds in the Special Reserve
Account (including the funds deposited by MIC pursuant to Section 3.3 hereof) to
make an optional prepayment of the Term Loans in accordance with Section 2.9(b)
of the Loan Agreement, together with (a) any Hedging Termination Obligations
payable under the Hedging Agreements as a result of reduction of notional
amounts under any such Hedging Agreements due to such optional prepayment and
(b) any funding losses resulting from such optional prepayment, pursuant to
Section 3.5 of the Loan Agreement.
 
3.5           The Borrower shall have paid the reasonable fees and disbursements
of the Lenders’ counsel incurred in connection with this Amendment.
 
3.6           The Borrower shall have deliver to the Administrative Agent and
the Lenders an opinion of Pillsbury Winthrop Shaw Pittman LLP, counsel to the
Borrower, in form and scope reasonably satisfactory to the Administrative Agent,
regarding the due authorization, execution and delivery of the Amendment, its
legal and valid nature, binding effect and enforceability.
 
4.           Waiver. In connection with the optional prepayment of the Term
Loans described in Section 3.4 above, the Administrative Agent and the Lender
Parties hereby waive the requirement of Section 2.9(b) of the Loan Agreement for
(a) five (5) Business Days notice prior to any proposed date of optional
prepayment and (b) any optional prepayment of Loans to occur on an Interest
Payment Date.
 
4

--------------------------------------------------------------------------------


5.           Borrower’s Representations and Warranties. The Borrower hereby
represents and warrants that, as of the date of execution and delivery of this
Amendment and as of the Effective Date:
 
5.1           The Borrower has full power and authority to enter into and
perform its obligations under this Amendment, and has taken all necessary action
to authorize its execution and delivery of this Amendment and the performance of
its obligations under this Amendment.
 
5.2           This Amendment has been duly executed and delivered by the
Borrower and constitutes the legal, valid and binding obligation of the
Borrower, enforceable against it in accordance with the terms hereof and
thereof, subject to applicable bankruptcy, insolvency and other similar laws
affecting creditors’ rights generally and subject to general equitable
principles.
 
5.3           All governmental authorizations and actions necessary in
connection with the execution and delivery by it of this Amendment and the
performance of its obligations hereunder have been obtained or performed and
remain valid and in full force and effect.
 
5.4           Execution, delivery and performance of this Amendment by the
Borrower (i) do not and will not contravene any provisions of the Borrower’s
organizational documents, or any law, rule, regulation, order, judgment or
decree applicable to or binding on the Borrower or any of its properties, (ii)
do not and will not contravene, or result in any breach of or constitute any
default under, any agreement or instrument to which the Borrower is a party or
by which the Borrower or any of its properties may be bound or affected, and
(iii) do not and will not require the consent of any Person under any existing
law or agreement which has not already been obtained.
 
5.5           No Default or Event of Default has occurred or is continuing.
 
5.6           The Borrower has delivered to the Administrative Agent a true and
complete copy of the Tax Sharing Agreement.
 
6.           No Further Consent or Amendment. Except to the extent that
provisions of the Loan Agreement are amended, waived or supplemented as
expressly set forth in Section 2 hereof, the execution and delivery hereof shall
not (a) operate as a modification or waiver of any right, power or remedy of the
Financing Parties or the Collateral Agent under any of the Loan Documents, (b)
cause a novation with respect to any of the Loan Documents, or (c) extinguish or
terminate any obligations of the Borrower under the Loan Documents.
 
7.           Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.
 
8.           Miscellaneous.
 
5

--------------------------------------------------------------------------------


8.1           If any provision of this Amendment is held to be illegal, invalid
or unenforceable, the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
8.2           The headings in this Amendment have been included herein for
convenience of reference only, are not part of this Amendment, and shall not be
taken into consideration in interpreting this Amendment.
 
8.3           This Amendment comprises the complete and integrated agreement of
the parties hereto on the subject matter hereof and supersedes all prior
agreements, written or oral, on such subject matter.
 
8.4           This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Amendment signed by all the parties shall be maintained by
the Borrower and the Administrative Agent.
 
[Signature pages follow.]



 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
 

 
ATLANTIC AVIATION FBO INC.
 
 
By: ___/s/ Marla Beckham _________________
 
 
Name:   Marla Beckham
Title:     Secretary



































































Amendment Number Six to Loan Agreement

 
 

--------------------------------------------------------------------------------

 


 
Acknowledged by:
 
DEPFA BANK plc, as Administrative Agent
 
 
 
 
By:____/s/ Ira Epstein ______________________
 
 
 
Name:     Ira Epstein
Title:       Managing Director
 
 
By:___/s/ Borjan Panovski ___________________
 
 
 
 
Name:     Borjan Panovski
Title:       Director


 

     
DEPFA BANK plc, as Term Loan Lender, Capex Loan Lender, Revolving Loan Lender
and Issuing Bank
 
 
By:____/s/ Ira Epstein ______________________
 
Name:     Ira Epstein
Title:       Managing Director
 
 
By:____/s/ Borjan Panovski ___________________
 
Name:     Borjan Panovski
Title:       Director
   



























Amendment Number Six to Loan Agreement



 
 

--------------------------------------------------------------------------------

 



 

     
ALLIED IRISH BANKS plc
as Term Loan Lender and Capex Loan Lender
 
 
 
 
By: ___/s/ Cliodhna Clancy __________________
 
 
Name:   Cliodhna Clancy
Title:     Associate Director
 
 
By: ___/s/ Cian Fahey _______________________
 
 
Name:   Cian Fahey
Title:     Senior Analyst
   





















































Amendment Number Six to Loan Agreement

 
 

--------------------------------------------------------------------------------

 



 

     
DEKABANK DEUTSCHE GIROZENTRALE FINANZGRUPPE
as Term Loan Lender and Capex Loan Lender
 
 
 
 
By: ___/s/ Jurgen Schoneberg _________________
 
 
Name:   Jurgen Schoneberg
Title:     Vice President
 
 
By: ___/s/ Peter Bahn _______________________
 
 
Name:   Peter Bahn
Title:     Executive Director
   



















































Amendment Number Six to Loan Agreement



 
 

--------------------------------------------------------------------------------

 

ANNEX 1






Period
Scheduled Capex Draws
US$000s
Cumulative Permitted Capex Draw
US$000s
Q1 2009
1,878.00
2,000.0
Q2 2009
1,537.00
3,600.0
Q3 2009
2,204.00
5,800.0
Q4 2009
—
5,800.0
Q1 2010
425.25
6,250.0
Q2 2010
425.25
6,700.0
Q3 2010
425.25
7,100.0
Q4 2010
425.25
7,500.0
Q1 2011
824.50
8,350.0
Q2 2011
824.50
9,200.0
Q3 2011
615.50
9,800.0
Q4 2011
615.50
10,200.0
Q1 2012 and thereafter
0.00
10,200.0






 
 

--------------------------------------------------------------------------------

 

ANNEX II






Location
Project
Estimated Project Cost
US$000s
Atlanta Peachtree
Terminal & hangar upgrade
3,385.5
Teterboro
Ramp extension & dirt removal
1,286.0
Nashville
Ramp repair & terminal upgrade
897.0
Charleston
Lease renewal
1,550.0
East 34th
Terminal construction
1,231.0
FRG Fuel Farm
New fuel farm
1,009.0
El Paso
New fuel farm
800.0
Jacksonville
Facility Update
41.5
Oklahoma City1
Green-field FBO
—
Las Vegas1
Hangar & ramp construction
—
Total
 
10,200.0



















































1 The Oklahoma City and Las Vegas projects were approved by the Required Lenders
on July 24, 2008 at an estimated cost of $8 million ($5M Oklahoma City and $3M
for Las Vegas). Should the Borrower choose to proceed with these projects, the
funding will be provided by an equity contribution.